United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41575
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER B. HARVEY,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-402-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent

Christopher B. Harvey has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Harvey has responded to the motion alleging that his

defense counsel rendered ineffective assistance and that the

probation officer increased his total offense level due to

Harvey’s failure to report while on pre-trial release.      Harvey’s

ineffective-assistance-of-counsel claim is not cognizable on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41575
                                 -2-

direct appeal.    See United States v. Haese, 162 F.3d 359, 363-64

(5th Cir 1998).   His second claim lacks factual merit.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.